Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 18, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  133725                                                                                                  Brian K. Zahra,
                                                                                                                     Justices




  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                   SC: 133725
  v                                                                COA: 247039
                                                                   Wayne CC: 02-005508
  RICHARD PERRY BRYANT,
             Defendant-Appellant.
  ___________________________________


        On order of the Court, in conformity with the mandate of the Supreme Court of the
  United States the judgment and opinion of this Court dated June 10, 2009 (reported at
  483 Mich 132) are VACATED. The judgment of the Circuit Court for the County of
  Wayne and the Court of Appeals are AFFIRMED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 18, 2011                      _________________________________________
                                                                              Clerk